UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 24, 2014 Date of Report (Date of earliest event reported) BAYING ECOLOGICAL HOLDING GROUP INC. (Exact name of registrant as specified in its charter) Nevada 000-51974 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22837 Pacific Coast Highway Suite 632 Malibu, California (Address of principal executive offices) (Zip Code) (310) 887-6391 Registrant’s telephone number, including area code Toro Ventures Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
